Citation Nr: 0100186	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  93-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to August 1943.  The veteran died in February, 1992.  The 
appellant is the veteran's widow.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim seeking entitlement to 
service connection for the cause of the veteran's death.

A medical opinion from an independent medical expert (IME) 
was obtained by the Board in May 1995.  The Board reviewed 
and denied the instant claim in July 1995. An appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") followed.  In June 1996, 
pursuant to the Court's grant of a joint motion for remand, 
the Court vacated the Board's denial of the instant claim and 
remanded it for additional action in accordance with the 
joint motion.  In January 1997, the Board remanded the case 
to the RO to permit that additional action.

After the completion of the requested development by the RO, 
a second IME opinion was obtained by the Board in November 
1997.  The case was subsequently returned to the Board and in 
July 1998, the claim was denied by a Board decision.  
However, in June 1999, the Court again granted a joint motion 
for remand and the Board's denial was again vacated and 
remanded for additional action.  

In May 2000, additional argument was submitted by the 
appellant's representative requesting that the case be 
submitted to an independent medical expert for another 
opinion.  In September 2000, the Board submitted the case to 
R. S. Mittleman, M.D., a Professor at the Division of 
Cardiovascular Medicine at the University of Massachusetts 
Medical School.  Dr. Mittleman provided an opinion in the 
case in October 2000.  Also in October 2000, the Board 
provided the representative with a copy of the opinion and a 
60-day period in which to submit any additional evidence or 
argument.  Additional written argument was submitted by the 
appellant's representative in October 2000.  All requested 
development has been completed and the Board shall now 
proceed to adjudicate the claim.


FINDINGS OF FACT

1.  The veteran died at age 70 in February 1992. According to 
the death certificate, the immediate cause of death was 
cardiopulmonary arrest; the sole other significant condition 
contributing to death was listed as lung cancer.

2.  During the veteran's lifetime, service connection was in 
effect for rheumatic heart disease, residuals of rheumatic 
fever, rated at 10 percent disabling from June 1955.

3.  Lung cancer or other lung disorder was not present in 
service or for many years thereafter; nor was lung disease, 
including cancer, etiologically related to or aggravated by 
the service connected rheumatic heart disease.

4.  Ischemic heart disease was not present in service or for 
many years thereafter; nor was ischemic heart disease 
etiologically related to or aggravated by the service 
connected rheumatic heart disease.

5.  Although he was service connected for the residuals of 
rheumatic fever in service, medical evidence demonstrates 
that the veteran did not have rheumatic heart disease prior 
to his death; therefore, rheumatic heart disease did not 
cause or contribute to the causes of the veteran's death, nor 
did it aggravate any cause of death.

CONCLUSIONS OF LAW

1.  Lung disease, including cancer, was not incurred in or 
aggravated by the veteran's active duty, and was not 
proximately due to or the result of rheumatic heart disease, 
and lung cancer may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).

2.  Ischemic heart disease was not incurred in or aggravated 
by the veteran's active duty, and was not proximately due to 
or the result of rheumatic heart disease, and ischemic heart 
disease may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).

3.  Rheumatic heart disease was not related etiologically to 
the cause of the veteran's death; nor did it cause or 
contribute substantially or materially to death; nor did it 
aggravate any cause of death.  38 U.S.C.A. §§ 1101, 1310, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.310, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that a Medical Board issued 
a Certificate of Disability for Discharge in August 1943, 
based on the veteran's acute rheumatic fever.  No other 
diseases were reported, and the service records are 
nondisclosing for any complaints or findings attributed to a 
lung disorder including lung cancer.

Medical records developed in the years following service show 
treatment for a number of disorders not relevant here.  At 
the veteran's first VA examination in August 1955, he 
reported having a "Packed" feeling in his chest, in 
combination with feelings of nervousness.  In pertinent part, 
physical examination revealed that his lungs were clear and 
he had a systolic murmur.  The pertinent diagnosis was 
rheumatic fever, history of, mitral insufficiency, mild.  
Electrocardiogram was normal.

An August 1955 rating decision granted service connection for 
rheumatic heart disease, residuals of rheumatic fever.  This 
condition was rated under Diagnostic Code 6309-7000 at 10 
percent disabling from June 1955.  This rating remained in 
effect until the veteran's death.

On VA hospitalization for an unrelated disorder in September 
1961, the chest was symmetrical and the lungs were clear to 
percussion and auscultation.  The heart was not enlarged to 
percussion, and rate and rhythm were regular without murmurs.  
On consultation by the Medical Service for clearance for 
surgery at that time, the impression was rheumatic heart 
disease, untreated and unchanged, with mitral stenosis and 
electrocardiogram entirely within normal limits.

Private hospital records covering the period from October 
1969 to November 1975 show that in October 1969, the veteran 
was admitted for symptoms of pain in the right chest, chills, 
fever, and the sweats with a nonproductive cough.  The 
admitting diagnoses were pneumonia and possible tumor.  
However, a bronchoscopy was negative for any evidence of 
ulceration, obstruction, inflammation, or tumor.  Post-
operative diagnosis was chronic recurrent pneumonitis of 
right middle and lower lobes.  In October 1975, the veteran 
presented with a chief complaint of a fast heartbeat, for 
which he was hospitalized.  Chest X-ray at that time showed 
evidence of some peripheral congestion and old fibrotic 
markings, especially in the basilar area.  There was a slight 
increase in heart size.  The final diagnoses were atrial 
fibrillation and chronic interstitial lung disease, etiology 
unknown.

VA examination in March 1984 disclosed that the veteran's 
heart was unremarkable and his respiratory system was normal.  
Chest X-ray showed increased interstitial markings in both 
lower lobes.  The examiner diagnosed history of rheumatic 
heart disease, asymptomatic, inactive, heart function class 
I, and history of residuals of rheumatic fever, manifested by 
painful joints and intermittent sore throats.  However, the 
examiner stated that these symptoms had passed and that the 
veteran was asymptomatic at the time of the examination.

The next item of relevance in the medical records is a 
February 1992 admission note to a private hospital, which 
indicates that the veteran had previously had small cell lung 
cancer, and had been hospitalized in January 1992 for 
suspected recurrence of that disease.  However, studies in 
January 1992 had not been significantly positive except for 
serial chest X-rays showing pleural effusion and infiltrates 
and a lung scan showing perfusion in one particular area, 
possibly indicating a malignant obstructive process.  
Superior vena cava syndrome, deterioration, and suspicion of 
recurrent lung cancer precipitated the February 1992 
admission.  It was noted that his symptoms included marked 
decrease in performance, increasing shortness of breath, 
fever, chills, and toxicity.  He required constant oxygen.

A Diagnoses and Procedures Sheet dated in February 1992 
indicated that the veteran's primary diagnosis was 
pneumococcal pneumonia.  Secondary diagnoses included 
congestive heart failure, diabetes mellitus, end stage 
carcinoma of the lung, anemia of chronic disease, chronic 
obstructive pulmonary disease, atrial fibrillation, 
mediastinum carcinoma, right pleural effusion, and vertigo.

The report of a February 1992 echocardiogram had also been 
received.  This revealed, in summary, that the study was 
technically limited by "extreme tachycardia," but that it 
showed a mildly dilated left ventricle with at least mildly 
reduced LV systolic function in a global pattern of mild 
hypokinesia, mild to moderate mitral insufficiency, mild to 
moderate aortic insufficiency, and mild left atrial 
enlargement.

A February 1992 Discharge Summary relates that the veteran 
had a very complex, difficult hospital course with frequent 
episodes of severe shortness of breath coupled with acute 
episodes of respiratory failure, copiously thick mucoid 
sputum which he could not get up, and probable intermittent 
episodes of cardiac failure associated with these pulmonary 
problems.  His condition deteriorated rapidly and he expired 
on February 22, 1992.

According to the death certificate, the immediate cause of 
death was cardiopulmonary arrest, beginning minutes before 
death; the sole other significant condition contributing to 
death was listed as lung cancer.  No autopsy was performed.

The case was then referred by the Board for an opinion by an 
independent medical expert (IME).  In May 1995, A. G. 
Kocheril, M.D., the Director of Clinical Electrophysiology of 
the Section of Cardiology of the Medical College of Georgia, 
reviewed the veteran's case and formed the following opinion:

The most likely underlying causes of the 
cardiopulmonary arrest were small cell 
lung cancer and pneumonia.  Although 
having mitral stenosis on the basis of 
rheumatic heart disease probably 
predisposed him to developing atrial 
fibrillation, and the atrial fibrillation 
probably did contribute to his general 
debilitated state, I do not see a clear 
causal contribution of the rheumatic 
heart disease to his death.  Since the 
physical examinations documented in the 
chart do not imply significant valvular 
disease or left ventricular dysfunction, 
I do not have clear explanation for his 
development of congestive heart failure.  
The stresses of lung cancer and pneumonia 
probably played a role.  What is 
important in this regard is that he was 
brought to a compensated state with the 
use of heart failure medications.  While 
I sympathize with the patient's widow, I 
do not see a causal contribution of his 
service-connected rheumatic heart disease 
to the cardiopulmonary arrest.

In October 1996, N. Tregubov, M.D., a senior medical 
consultant to The American Legion, provided an opinion on the 
issue of service connection of the cause of the veteran's 
death.  He noted that an electrocardiogram dated in February 
1992, about one week prior to the veteran's death, showed 
atrial fibrillation.  He then noted that an echocardiogram 
performed the same day showed a "mildly dilated left 
ventricle with somewhat reduced left ventricular systolic 
function and a global pattern of mild hypokinesia."  He then 
added that: "aortic insufficiency associated with mitral 
valve disease supports veteran's s/c disability.  Although 
the veteran's demise was attributed to lung cancer, this 
cardiac condition had some impact on it.  Therefore we should 
resubmit this claim stating that the veteran's demise was 
aggravated by the veteran's s/c disability."  The Board 
notes that it is not clear whether the "cardiac condition" 
to which Dr. Tregubov refers is the veteran's "s/c 
disability," or "aortic insufficiency associated with 
mitral valve disease," or "atrial fibrillation, a mildly 
dilated left ventricle with somewhat reduced left ventricular 
systolic function and a global pattern of mild hypokinesia." 
Accordingly, the mechanism by which Dr. Tregubov suggests 
that the veteran's demise was aggravated by service-connected 
disability is not clear.

In January 1997, as previously indicated, the Board remanded 
the case, for additional development including soliciting 
treatment records.  Following return of the case to the 
Board, in October 1997, the Board requested that a second 
independent medical expert review the case.  In particular, 
the Board asked the expert to consider all of the appellant's 
theories for service connection for the cause of the 
veteran's death, including contributory causation and 
aggravation of the principal or contributory cause of death 
by service-connected disability.

In November 1997, G. E. Garrison, M.D., Professor of Medicine 
in the Section of Cardiology of the Medical College of 
Georgia, provided an IME opinion in this case.  Dr. Garrison 
observed that the veteran had documented metastatic carcinoma 
of the lung.  He also made medical observations regarding the 
veteran's cardiac history which he found to be relevant to 
the case.  It was noted that the veteran had been discharged 
from military service in 1942 because of rheumatic fever.  In 
August 1955, an electrocardiogram was normal.  In March 1984, 
an electrocardiogram showed a left anterior fascicular block.  
At that time, the veteran was asymptomatic with good exercise 
tolerance and no cardiac murmur.

Dr. Garrison further observed that electrocardiograms in 
December 1991, January 1992, and on February 5, 1992 also 
showed left anterior fascicular block.  The February 5, 1992 
electrocardiogram additionally showed sinus tachycardia of 
120 beats per minute and ST depression on Lead V2 and to a 
lesser degree on Leads V1 and V3, suggestive of acute 
subendocardial injury.  On February 10, 1992, the ST segments 
were almost back to normal, although the left anterior 
fascicular block remained present, as it did in all 
subsequent electrocardiograms.

Dr. Garrison noted that thereafter, the veteran developed 
severe acute dyspnea with a respiratory rate of 46 per 
minute, became diaphoretic, and had moist rales in his lungs, 
but had no chest pain, and his heart rate was 124 beats per 
minute.  On February 18, 1992, an electrocardiogram showed 
atrial flutter with atrial rate of 320 per minute and 
ventricular rate of 120 per minute, with prominent ST 
depression in Leads V4-V6 and some depression in Leads I and 
"AVL of acute subendocardial injury."  Also on February 18, 
1992, an echocardiogram performed during tachycardia was 
interpreted as showing a mildly dilated left ventricle, 
mildly reduced left ventricular systolic function with mild 
global hypokinesis, mild left atrial enlargement, and mild to 
moderate insufficiency of the aortic and mitral valves.

Dr. Garrison observed that on February 19, 1992, an 
electrocardiogram showed atrial flutter with atrial rate of 
260 per minute and ventricular rate of 130 per minute with 
extremely marked ST depression of subendocardial injury.  On 
the same day, it was noted that the veteran was actively 
dying and that a decision was made to do only those things 
that increase comfort.  On February 20, 1992, the veteran was 
felt to be in end-stage congestive heart failure.  Notes on 
February 21, 1992 said that the veteran was in atrial 
fibrillation although his heart rate had decreased to 110 and 
then 100 per minute.  Key laboratory values were BUN 52, k 
3.8, and Digoxin level of 2.0.  Also on February 21, 1992, a 
new mass was noted on the veteran's neck, which was suspected 
to be metastatic cancer.  The final mechanism of death was 
stated on the death certificate as cardiopulmonary arrest.  
The death certificate and other notes also indicated, in Dr. 
Garrison's opinion, that the veteran was clearly felt to be 
dying from carcinoma of the lung.  An autopsy was not 
performed.

Dr. Garrison opined that the evidence for rheumatic heart 
disease in the veteran was very weak.  There was no 
convincing evidence of cardiac disease (any type) until the 
atrial fibrillation of 1975, followed by the left anterior 
fascicular block shown from 1984 onward.  As the veteran had 
had a normal electrocardiogram in 1955, the left anterior 
fascicular block could not be attributed to rheumatic fever.  
The echocardiogram done in February 1992 was not only 
performed during tachycardia but also gave no substantial 
evidence for rheumatic heart disease.  All chamber sizes were 
close to normal, and echocardiograms are well known to 
overestimate insufficiency (regurgitation) of valves.  Dr. 
Garrison again remarked that previous physical examinations 
had showed an absence of murmurs and that the veteran had had 
well-documented metastatic carcinoma of the lung.  
Accordingly, he concluded that if the veteran had rheumatic 
heart disease, it was mild and subclinical.  He apparently 
died because of his cancer of the lung and ischemic heart 
disease, which disease reportedly was shown by the 
electrocardiograms of February 18-19, 1992.

In September 2000, the Board submitted the case to R. S. 
Mittleman, M.D., a Professor at the Division of 
Cardiovascular Medicine at the University of Massachusetts 
Medical School.  Dr. Mittleman provided an opinion in the 
case in October 2000.  Dr. Mittleman opined that the most 
likely cause of the cardiopulmonary arrest was end stage lung 
cancer with pneumonia and respiratory failure.  He further 
stated that:

The evidence suggests that the patient 
did indeed have acute rheumatic fever in 
1943, but there is little or no evidence 
that he had any cardiac involvement 
following his initial illness.  In fact, 
there is evidence suggesting very 
strongly that he did not have any cardiac 
involvement following that.  I therefore 
believe that he did not have rheumatic 
heart disease.

In elaborating further, Dr. Mittleman reviewed the medical 
history from 1943 agreeing that all the classic features of 
acute rheumatic fever were presented.  However, it also was 
stated that all these features appeared to have resolved 
within a few months and that over the next several decades, 
there was no evidence of cardiac involvement from rheumatic 
heart disease.  Normal examination and electrocardiograms in 
August 1955 and October 1961, in addition to normal chest X-
ray studies, and barium swallow were cited as signs of no 
cardiac abnormalities.  It was stated that the veteran's 
atrial fibrillation first appeared in October 1975, at the 
age of 54.

Dr. Mittleman further stated that at the time of the 
veteran's admission in February 1992, he had already had two 
previous admissions for lung cancer and was thought to have 
superior vena cava syndrome, a sign of very advanced disease.  
It was further stated as follows:

During the admission, he had apparently 
had a CT [computerized tomography] scan 
of the chest which was more consistent 
with pneumonia than congestive heart 
failure.  My understanding from reading 
the supporting documentation is that the 
question of valvular heart disease was 
raised by an electrocardiogram from 
2/18/92.  This electrocardiogram, which 
was "technically limited" (i.e. not of 
the best quality and therefore not 
completely reliable) reported valvular 
abnormalities, specifically mild to 
moderate aortic and mitral insufficiency.  
However, that same report also details no 
restriction of mitral valve opening with 
only a mildly dilated left ventricle and 
left atrium.  In particular, significant 
aortic mitral valve involvement from 
rheumatic heart disease should be evident 
even in a poor quality study because of 
the calcification that is associated with 
it.  Moreover, if there had been 
significant longstanding valvular heart 
disease as a result of mitral or aortic 
valvular heart disease, the left atrium, 
and in some cases the left ventricle 
would have been markedly dilated, and 
this would normally be seen in the 
electrocardiogram and would most likely 
have been detected.  There was limited 
evidence that he had congestive heart 
failure during that admission.  Although 
he had atrial fibrillation, that 
condition had occurred previously and 
would be consistent with any significant 
pulmonary disease, such as this patient 
manifested.  I therefore believe that 
there was no relationship between the 
underlying cause of death and the 
veteran's history of rheumatic fever 
noted during the service.

II.  Analysis

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death because he was 
service-connected for rheumatic heart disease, and, in 
February 1992, he died of cardiopulmonary arrest.  She 
maintains that common sense dictates that that the rheumatic 
heart disease must have substantially contributed to the 
cause of death.  The representative, additionally, has argued 
in favor of an October 1996 medical opinion by The American 
Legion's senior medical consultant, who opined that the 
evidence supports service connection of the veteran's death 
under the theory that the veteran's service-connected 
rheumatic heart disease aggravated the principal or 
contributory cause of death.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Initially, the Board notes that it is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the case has been previously 
remanded to the RO in order to obtain all pertinent records 
and the RO complied with the remand requests.  There are no 
contentions by either the appellant or her representative 
that additional pertinent medical evidence exists which is 
not within the claims file.  Furthermore, the Board notes 
that there are three separate IME opinions of record 
regarding the appellant's contentions.  The most recent IME 
opinion rendered fully addressed all pertinent inquiries made 
by the Board in the request for the expert opinion.  
Accordingly, the Board finds the case is fully developed and 
the statutory duty to assist the claimant is fully satisfied.

The Board must therefore review the claim on the merits and 
account for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 
54.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular-renal 
disease or malignant tumors, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Having reported all pertinent evidence and discussed the 
applicable laws and regulations, the Board will first address 
the question of any possible connection between the veteran's 
lung disease and his service.  The Board notes that service 
medical records are completely devoid of any reference to 
lung disease, including lung cancer, for many years after 
service.  Nor has any medical doctor involved in this case 
suggested that the veteran's lung disease was etiologically 
related to his service connected rheumatic heart disease.  
Accordingly, the Board finds that neither lung cancer nor 
other lung disorder was present in service or for many years 
thereafter; nor was lung disease, including cancer, 
etiologically related to rheumatic heart disease.  Thus, lung 
disease, including cancer, was not incurred in or aggravated 
by service, and was not proximately due to or the result of 
rheumatic heart disease, and lung cancer may not be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.307, 3.309, 3.310.

Similarly, the medical records are completely devoid of any 
reference to ischemic heart disease until Dr. Garrison's 
posthumous medical opinion.  While the first diagnosis of 
ischemic heart disease, as such, is Dr. Garrison's opinion, 
the Board observes that the earlier diagnoses, of congestive 
heart failure, in the February 1992 Diagnoses and Procedures 
Sheet and in Dr. Kocheril's opinion, and of arteriosclerotic 
heart disease, in the February 1992 discharge summary, were 
also rendered many years after service.  Nor has any medical 
doctor involved in this case suggested that the veteran's 
ischemic heart disease was etiologically related to his 
rheumatic heart disease.  Accordingly, the Board finds that 
ischemic heart disease was not present in service or for many 
years thereafter; nor was ischemic heart disease 
etiologically related to rheumatic heart disease.  Thus, 
ischemic heart disease was not incurred in or aggravated by 
service, and was not proximately due to or the result of 
rheumatic heart disease, and ischemic heart disease may not 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.307, 3.309, 3.310.

The Board next notes that there are three IME opinions of 
record (from Dr. Kocheril, Dr. Garrison, and Dr. Mittleman), 
and all three of these opinions are in fundamental agreement 
about certain key matters regarding this case.

First, Dr. Mittleman opined that the underlying cause of the 
veteran's cardiopulmonary arrest was end stage lung cancer 
with pneumonia and respiratory failure.  Dr. Kocheril and Dr. 
Garrison's opinions concur with that important conclusion.  
Dr. Kocheril stated that the underlying causes of the 
veteran's cardiopulmonary arrest were small cell lung cancer 
and pneumonia.  Dr. Garrison opined that the veteran died of 
cancer of the lung and also because of ischemic heart 
disease, which he clearly indicated was separate and distinct 
from any service connected rheumatic heart disease, as he 
opined that any evidence of rheumatic heart disease was very 
weak.  The Board finds it most significant that all three IME 
opinions concurred in not identifying the veteran's service 
connected rheumatic heart disease as an underlying cause of 
death.  The Board concludes that the preponderance of 
evidence establishes this point.

Second, Dr. Mittleman also opined that the veteran did not 
have rheumatic heart disease.  The Board notes that this is 
obviously a very important conclusion, since if the veteran 
did not have rheumatic heart disease, it would be impossible 
for a non-existent condition to have caused or otherwise 
contributed to the ultimate cause of death.  Dr. Mittleman's 
opinion in this regard is further supported by the opinion of 
Dr. Garrison, who also opined that any evidence of rheumatic 
heart disease was very weak.  Dr. Garrison further stated 
that there was no convincing evidence of cardiac disease of 
any type until atrial fibrillation was shown in 1975.  Dr. 
Garrison concluded that if the veteran had rheumatic heart 
disease, it was mild and subclinical.  To that extent, the 
medical opinion of Dr. Garrison supports the medical opinion 
of Dr. Mittleman, and the Board finds that the preponderance 
of evidence supports this second point that the veteran did 
not have active rheumatic heart disease.

Third, Dr. Mittleman opined that there was no relationship 
between the underlying cause of death and the veteran's 
history of rheumatic fever noted in service.  The Board finds 
that Dr. Mittleman's opinion is persuasive for all of the 
medical reasons discussed in detail above and the Board finds 
that the preponderance of the medical evidence supports this 
conclusion.

As to this third and most important conclusion, the Board 
does note that Dr. Garrison did not specifically address any 
relationship between the underlying cause of death and the 
veteran's history of rheumatic fever noted in service.  This 
omission by Dr. Garrison necessitated obtaining a third IME 
from Dr. Mittleman.  The Board also notes that Dr. Kocheril's 
comments as to any such relationship were more equivocal than 
those of Dr. Mittleman.  In particular, Dr. Kocheril stated 
that the veteran's mitral stenosis on the basis of rheumatic 
heart disease probably predisposed him to developing atrial 
fibrillation, and the atrial fibrillation probably did 
contribute to his debilitated state.  The Board notes that 
this statement taken by itself could be read as supporting 
the appellant's contentions.  However, this statement must be 
read in the overall context of Dr. Kocheril's entire opinion 
and he clearly concluded, even after making the observation 
of atrial fibrillation, that he saw no causal contribution of 
rheumatic heart disease to the veteran's death.  In that 
ultimate finding, Dr. Kocheril concurred with the opinion of 
Dr. Mittleman.  Furthermore, Dr. Kocheril's statement that 
the veteran's mitral stenosis on the basis of rheumatic heart 
disease probably predisposed him to developing atrial 
fibrillation, is rebutted by the second point discussed 
immediately above as found by Dr. Mittleman and supported by 
Dr. Garrison, namely that the veteran did not have rheumatic 
heart disease.  Thus, the Board finds that Dr. Kocheril's 
opinion is fundamentally consistent with the conclusions of 
the other two IME opinions.  The fact that Dr. Kocheril's 
opinion was slightly more equivocal in nature is insufficient 
to support the appellant's contentions in this regard.

The only other significant piece of evidence which can be 
read to support the appellant's contentions is the October 
1996 opinion presented by Dr. Tregubov, a medical consultant 
to The American Legion.  Dr. Tregubov did apparently opine 
that the veteran's cardiopulmonary arrest was aggravated by 
rheumatic heart disease, and that therefore, service 
connection was warranted on the basis that one of the 
cause(s) of death was aggravated by rheumatic heart disease.  
However, Dr. Tregubov provided no explanatory rationale for 
his opinion and the reasons for his conclusions are unclear.  
Moreover, this opinion does not compare, in terms of 
explanatory quality, objectivity, or in terms of the known 
credentials of the offering physician, with any of the three 
separate and independent IME opinions all discussed in detail 
immediately above.  It is noted that one of the IME opinions 
offered by Dr. Garrison went to some lengths to discredit Dr. 
Tregubov's conclusion.  In particular, Dr. Garrison noted 
that the echocardiogram on which Dr. Tregubov relied was 
performed during tachycardia and gave no substantial evidence 
for rheumatic heart disease.  All chamber sizes were close to 
normal, and, in Dr. Garrison's opinion, echocardiograms were 
well known to overestimate insufficiency (regurgitation) of 
valves.  Dr. Garrison also found relevant that there was no 
abnormality on post-service echocardiogram in 1955 and that 
previous physical examinations had shown an absence of 
murmurs.  Dr. Garrison's opinion that there was no convincing 
evidence for rheumatic heart disease therefore appears well 
supported by rationale, unlike Dr. Tregubov's conclusory 
finding that a "cardiac condition" had "some" impact on 
the veteran's death.  Likewise, Dr. Mittleman's conclusions 
that the veteran did not have rheumatic heart disease also 
serve to directly rebut and contradict the conclusion of Dr. 
Tregubov.  The Board observes that even if it accepts Dr. 
Tregubov's statement as true, the mere finding that a 
"cardiac condition," even if this refers to rheumatic heart 
disease, had "some impact" on death does not describe a 
legally significant, much less dispositive, relationship 
between that service-connected disability and the veteran's 
death. 

The Board has carefully considered Dr. Tregubov's medical 
opinion, but finds that it is clearly and overwhelmingly 
outweighed by a preponderance of the evidence, as evidenced 
by the three separate IME opinions discussed immediately 
above.  Accordingly, the Board finds that the medical record 
clearly demonstrates that there was no aggravation of 
cardiopulmonary arrest by the veteran's service connected 
rheumatic heart disease.  See 38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, supra.

In addition to the cardiopulmonary arrest, there are two 
other identified causes of death, lung cancer and ischemic 
heart disease, and the Board must consider aggravation of 
those additional causes by the service connected disorder.  
The Board now considers whether rheumatic heart disease 
aggravated ischemic heart disease.  Dr. Garrison's opinion is 
again dispositive here.  It was his opinion that if rheumatic 
heart disease was present, it was mild and subclinical.  Dr. 
Garrison found that there was no convincing evidence of 
cardiac disease of any type until 1975, and that when cardiac 
disease was manifested, again there was no substantial 
evidence for rheumatic heart disease.  The Board is therefore 
of the opinion that it would be purely speculative to find 
that rheumatic heart disease aggravated ischemic heart 
disease.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.310.  See 
also Allen v. Brown, supra.

As to the question of whether rheumatic heart disease 
aggravated the veteran's lung cancer, the Board notes that 
there is no medical evidence that lung disease including lung 
cancer increased in severity due to the veteran's service 
connected rheumatic heart disease.  The appellant or her 
representative has not argued for this particular manner of 
death, either.  Thus, the Board finds that lung disease 
including lung cancer did not increase in severity due to the 
service connected disorder.  Therefore, rheumatic heart 
disease did not aggravate lung disease including lung cancer. 
See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.310.  See also Allen v. 
Brown, supra.

In conclusion, for all the reasons discussed regarding the 
analysis of the complete evidentiary record, the Board finds 
that the veteran's service connected rheumatic heart disease 
1) was not etiologically related to the cause of the 
veteran's death, 2) neither caused nor contributed 
substantially or materially to the causes of death, nor 3) 
did the service connected disorder aggravate any of the 
causes of death.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107; 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312.

In so finding, the Board has considered that as far as 
whether rheumatic heart disease was a contributory cause of 
death, that service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  The Board finds that while there is no 
question in this case that rheumatic heart disease affects a 
vital organ, it is equally clear that rheumatic heart disease 
was inactive for many years before death, as thoroughly 
discussed above.   Similarly, while Dr. Kocheril recognized 
that rheumatic heart disease probably disposed the veteran to 
developing atrial fibrillation, and the atrial fibrillation 
probably did contribute to his general debilitated state, no 
further evidence in favor of rheumatic heart disease as a 
contributory cause of death is found.  Indeed, as discussed 
above, Dr. Mittleman concluded that there was no rheumatic 
heart disease.  Given the inactivity of rheumatic heart 
disease and the evidence that it was not so debilitating as 
to render the veteran material less capable of resisting the 
actual causes of death, 38 C.F.R. § 3.312(c)(3) cannot help 
the appellant's cause.

Finally, the Board has also considered what, if any, role the 
former 38 C.F.R. § 4.101 (1997) should play in the analysis 
of this case.  While it is noted that effective January 12, 
1998, this section was removed from the C.F.R., the section 
was effective during the pendency of this appeal.  Where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless the 
law provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, the Board observes that 
the pertinent provisions of that section are as follows:

With a history of rheumatic fever in 
service, an aortic insufficiency manifest 
some years later without other cause 
shown may be service connected. The 
subsequent progress of rheumatic heart 
disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes 
cannot usually be satisfactorily 
disassociated or separated so as to 
permit differential service connection. 
It is for this reason, in part, that 
great insistence is placed upon 
ascertainment of the service-connected 
disease as a true pathological entity.

Notably, 38 C.F.R. Part 4, including the above section, is 
normally not for consideration in service connection cases, 
because that Part, the Schedule for Rating Disabilities, is 
instead intended for application in the evaluation of the 
severity of disabilities.  However, in this case, as the 
section clearly contemplated consideration of both service 
connection and disability evaluation issues, the Board will 
consider the meaning of the section in cases such as the 
instant appeal.  At face value, the section meant that where 
service connection was in effect for rheumatic fever, and no 
other cause was shown for aortic insufficiency manifest some 
years later, it might be service connected.  Similarly, for 
rating purposes, the effect of the subsequent progress of 
rheumatic heart disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes could not, usually, 
be satisfactorily disassociated or separated so as to permit 
differential service connection.  This essentially told 
raters that they must consider all effects due to any of the 
noted conditions, when rating rheumatic heart disease, unless 
the effects of the various disabilities could be 
satisfactorily disassociated.

In the instant case, however, all three of the IME opinions 
on which the Board relies have satisfactorily disassociated 
congestive and arteriosclerotic or ischemic changes from 
rheumatic heart disease.  The disassociation essentially 
preempts any application of 38 C.F.R. § 4.101 in the 
appellant's favor.

In reaching this decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the appellant 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not 
find the evidence is of such approximate balance as to 
warrant its application.  The Board finds the preponderance 
of the evidence is clearly and overwhelmingly against the 
appellant's claim.  Accordingly, the Board must deny the 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

